Citation Nr: 0732443	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-22 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for herpes simplex 
virus.

2.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran had active military service from June to November 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran was scheduled for a Board hearing in August 2007; 
however, she failed to appear for this hearing and provided 
no explanation for her absence.  Her hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2007).  

The issue of entitlement to service connection for anemia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
herpes simplex virus had its onset during her military 
service.


CONCLUSION OF LAW

Herpes simplex virus was incurred during military service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
herpes simplex virus, which represents a complete grant of 
the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records include a February 1999 enlistment 
examination which reflects a normal pelvic examination and no 
notation of herpes simplex virus.  A laboratory report, dated 
in September 2000, shows a virology result of a 
cytopathogenic effect consistent with herpes simplex virus, 
and the veteran was given a confirmed diagnosis of herpes 
simplex virus later that same month.  A October 16, 2000 
examination report note's the veteran's herpes simplex virus 
diagnosis, and she sought treatment for this condition on 
October 30, 2000, just two days prior to her separation from 
service.

VA medical records, dated from June 2003 and April 2004 note 
recurrence of herpes simplex virus outbreaks.  Subsequent 
treatment records do not reflect treatment for this 
condition, but do note the veteran's history of having it.  

Given that the veteran's enlistment examination makes no 
mention of herpes simplex virus; she was diagnosed with and 
treated for herpes simplex virus during service; her physical 
examination just prior to her military discharge notes the 
presence of herpes simplex virus; and VA medical records 
reflect this condition's on-going presence, the Board 
concludes that a preponderance of the evidence is supportive 
of the veteran's claim.  Thus, resolving any reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
service connection have been met, and the veteran's claim for 
service connection for herpes simplex virus is granted.


ORDER

Service connection for herpes simplex virus is granted.


REMAND

The veteran's enlistment examination, dated in February 1999, 
does not reflect any diagnosis of anemia.  Laboratory tests, 
conducted in September 2000, reflect that the veteran had a 
low hemoglobin count.  At her October 2000 physical, she was 
noted as having microcytic anemia.  VA medical records, dated 
in June 2006, reflect that the veteran was diagnosed as 
having anemia.  Given the notation of anemia in service and a 
recent diagnosis of the same, a VA examination is needed to 
ascertain whether any current anemia is related to, or had 
its onset during, the veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination in order to determine 
the existence, extent and etiology of 
her anemia.  Prior to the examination, 
the complete claims folder should be 
made available to the examiner for 
review.  A notation to the effect that 
this record review took place should be 
included in the examination report.  
The examiner should conduct any 
appropriate studies to support her or 
his findings.  The examiner should also 
opine as to whether it is at least as 
likely as not that any anemia found 
present is related to, or had its onset 
during, the veteran's military service.  
The rationale for any opinion expressed 
should be stated in a legible report.  

2.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue the 
veteran and her representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


